Case 3:19-cv-05086-BHS Document 3 Filed 02/26/19 Page 1of1

RETURN OF SERVICE

UNITED STATES DISTRICT COURT
District of Washington

Case Number: 3:19-CV-05086-DWC

Plaintiff:
ALLEN TAYLOR

vs.

Defendant:
ALORE LLC.

Received by PREFERRED PROCESS SERVERS, LLC. to be served on ALORE LLC. clo CORPORATION
SERVICE COMPANY, 1127 BROADWAY STREET NE, SUITE 310, SALEM, OR 97301.

1, Karlene Gander, do hereby affirm that on the 12th day of February, 2019 at 12:05 pm, I:

Served ALORE LLC. c/o CORPORATION SERVICE COMPANY pursuant to ORCP 7D(3)(b) by
delivering a true copy of the Summons in a Civil Action, Complaint, Civil Case Cover Sheet to
SHARON WALLS, SERVICE OF PROCESS TECHNICIAN, person in charge of the office who is
authorized to accept service at 1127 BROADWAY STREET NE, SUITE 310, SALEM, OR 97301.

| certify that | was and now am a competent person, over the age of 18 years, and a resident of the State of
Oregon or the state of service. | am not a party to nor an officer, director or employee of, nor attorney for
any party, corporate or otherwise and | know that the person, firm or corporation served is the identical one
named in the action.

| also certify that the above statement is true to the best of my knowledge and belief, and that | understand it
is made for use as evidence in court and is subject to penalty for perjury.

OK ord

re
Karlene Gander
Process Server

PREFERRED PROCESS SERVERS, LLC.
167 High Street S.E.

P.O. Box 846

Salem, OR 97308-0846

(503) 990-6637

Our Job Serial Number: PAT-2019000431

Copyright © 1992-2019 Database Services, Inc. - Process Server's Toolbox V7.2p
